PER CURIAM.
This matter is before us on recommendation of the referee to approve the unconditional guilty plea of Richard H. Cobourn and for entry of a final order of discipline. Cobourn has pleaded guilty to felony charges in the Seventeenth Judicial Circuit. The present proceeding was commenced by complaint of The Florida Bar against Cob-ourn. The charges in the complaint were substantially identical to the felony charges.
The referee has made the following recommendations in his report to this Court:
1.The unconditional guilty plea entered into by The Florida Bar as made by the respondent and executed by him (in evidence as Exhibit 1) is hereby accepted by the undersigned referee and recommended for approval.
2. In accordance with said unconditional guilty plea by the respondent Richard H. Cobourn, it is recommended that said respondent Richard H. Cobourn be disbarred from the practice of law in the State of Florida from the date of the final order of the Supreme Court of Florida.
3. That further, as a condition for any reapplication to The Florida Bar, it is recommended that the respondent first make full restitution to the Client Security Fund of The Florida Bar or its successor or assigns for all claims against the respondent made to said Fund and paid out by it as a consequence thereof.
4. That further, as a condition for any reapplication to The Florida Bar, it is recommended that respondent be required to obtain satisfactions, releases, make full and proper restitution and/or obtain arms length agreements for restitution and/or satisfactions of any and all other legal debts and judgments against him arising out of any matters whatsoever.
5. That the costs in this matter in the amount of $301.10 be assessed against and paid by the respondent Richard H. Cobourn.
We approve the recommendations of the referee, approve the unconditional guilty plea, and hereby disbar Cobourn from the practice of law in the State of Florida.
Costs in the amount of $301.10 are hereby taxed against Cobourn.
It is so ordered.
ADKINS, Acting C. J., and BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.